363 F.2d 880
Sheldon TRAPP et al., Appellants,v.STATE OF MISSISSIPPI, Appellee.
No. 22196.
United States Court of Appeals Fifth Circuit.
August 1, 1966.

Appeals from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Bruce C. Waltzer, Benjamin E. Smith, New Orleans, La., L. H. Rosenthal, Jackson, Miss., for appellants.
J. A. Travis, Jr., E. W. Stennett, Robt. G. Nichols, Jr., Thomas H. Watkins, Elizabeth W. Grayson, Jackson, Miss., Joe T. Patterson, Atty. Gen. of State of Mississippi, Jackson, Miss., for appellee.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
This appeal is controlled by Peacock et al. v. City of Greenwood, Miss., October Term, 1965, Decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. § 1443, do not include such grounds as are alleged in this case.


2
Affirmed.